CHRISTIAN, Judge.
After a hearing upon a writ of habeas corpus appellant was *119remanded to custody by the Honorable Henry King, Judge of Criminal District Court No. 2 of Dallas County. Hence this appeal.
No statement of facts is brought forward. However, it appears from the return of the sheriff that he held appellant by virtue of a warrant and final judgments of conviction in two cases. There is nothing in the record, to show that appellant was entitled to be released.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.